969 A.2d 1122 (2009)
198 N.J. 600
In the Matter of Stanley J. HAUSMAN, an Attorney at Law.
D-89 September Term 2008
Supreme Court of New Jersey.
May 6, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-257, recommending the disbarment of STANLEY J. HAUSMAN, formerly of CALDWELL, who was admitted to the bar of this State in 1970, and who has been suspended from the practice of law since February 10, 1999, by Orders of the Court filed February 10, 1999, and October 5, 2003;
And STANLEY J. HAUSMAN having failed to appear on the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that STANLEY J. HAUSMAN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that STANLEY J. HAUSMAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.